Citation Nr: 1016967	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a collapsed vertebra, 
T-6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to October 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of this proceeding is associated with the claims 
file.  

The Board remanded the Veteran's appeal in October 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's collapsed vertebra is not causally or 
etiologically related to military service.  


CONCLUSION OF LAW

The Veteran's collapsed vertebra was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a collapsed vertebra 
disability, T-6 resulting from injuries suffered in a 
helicopter crash in 1958 while stationed in Korea.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Factual Background

The Veteran's service treatment records show that in July 
1959 he was diagnosed with lumbar spine strain; subluxation 
of L5-SI, and was referred for an orthopedic examination.  A 
subsequent July 1959 orthopedic record indicated that the 
Veteran was evaluated for low back pain.  On examination, the 
Veteran had tenderness of his spine at L5.  He was able to 
hyperflex, however, on hyperextension, he experienced pain in 
the left lumbar area.  His gait was normal.  He had mild 
lordosis.  On neurological examination, he was noted to be 
intact and normal and without sensory loss.  X-rays of the 
Veteran's lumbar spine did not show any apparent abnormality.  
The examiner diagnosed the Veteran with a lumbar strain and 
assigned him light duty for one week.  The Veteran's 
September 1959 separation physical examination is negative 
for complaints, treatment, or a diagnosis of an injury to the 
back.  

The first indication of a back disorder after service is a 
private treatment record dated in November 1994, when the 
Veteran reported that he injured his back in a car accident 
the evening before admission to the hospital.  X-rays dated 
in November 1994 show a diagnosis of scoliosis and 
degenerative disc disease of the thoracic spine.  X-rays 
dated in January 1995 reveal wedged vertebral body in the 
lower dorsal region, with subsequent reports clarifying the 
Veteran's diagnosis as a compression fracture at the T-11 
vertebral body.  

A November 1994 VA outpatient treatment report indicates a 
diagnosis of scoliosis and degenerative joint disease of the 
thoracic spine.

A June 1995 Social Security Administration treatment record 
indicates that the Veteran was first evaluated in May 1995.  
At the time, the Veteran was diagnosed with L4-5 and L5-SI 
disc bulging with radiculopathy, as well as T-11 compression 
fracture and urinary incontinence.  

In October 2005, the Veteran underwent magnetic resonance 
imaging (MRI) of the lumbar spine.  The MRI revealed 
intervertebral disc desiccation at L4-L5 and L5-SI with a 
very tiny protrusion of the disc at L4-L5, without a sign of 
spinal stenosis or foraminal narrowing, and a collapse of the 
anterior body of T11.  

The Veteran underwent a VA examination of his spine in May 
2006.  At the time, the Veteran reported that he injured his 
back in 1957, while in Korea, as a result of a helicopter 
crash.  The Veteran estimated that the helicopter fell 
approximately 70 or 80 feet, which caused his injury, 
resulting in severe thoracic spine pain.  The Veteran 
reported that he was shortly taken to the hospital in Korea, 
and was given x-rays, which showed a vertebral compression 
fracture.  The Veteran reported that he was hospitalized for 
one week and given light duty for an additional two or three 
weeks.  Upon discharge from service, the Veteran reported 
that he was treated in Long Island, New York until 1975, and 
again in 1987 and 1988.  He indicated that the records have 
been deemed unavailable.  The Veteran reported that he 
currently experiences severe pain, which is aggravated by 
standing for 30 minutes, walking three blocks, using stairs, 
driving for more than 30 minutes, or lifting more than 10 
pounds.  The Veteran currently takes pain medication for his 
back condition.  

On examination, the Veteran flexed his back to 15 degrees and 
extended to 10 degrees.  Rotary movement of the left was 40 
degrees and to the right, movement was to 30 degrees.  There 
was tenderness to palpation of T10 and T11.  There was an 
increase in paraspinous muscle tone on the left from T8 to 
T12.  There was slight scoliosis with convexity to the left 
at the lower thoracic level.  There was no additional 
limitation with repetitive use.  There was left-side 
paraspinous muscle spasm.  There was no weakness.  There were 
no neurological abnormalities on local sensory examination.  
During the last 12 months, the Veteran has been incapacitated 
one to one and a half days on 12 occasions due to thoracic 
spine pain.     

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with traumatic and degenerative joint 
disease of the thoracic spine with documented compression 
fracture of T-11 with back pain.  The examiner opined that 
the Veteran's 1957 in-service accident could have certainly 
caused his compression vertebral injuries, however, there is 
no data available of the prior x-rays the Veteran indicates 
were taken in Korea or evaluation studies from Long Island, 
New York.  The examiner further opined that the only x-rays 
available that first show thoracic spine difficulty are dated 
in 1994 and 1995.  The examiner noted that the time frame 
between the claimed in-service accident and the documented 
injury is 37 years.  He further opined, that in the absence 
of further data, it is speculated that this could have been 
the result of the Veteran's 1957 injury, but it is 
speculative to say that this is the cause in the absence of 
other confirmation data, due to the 37 year hiatus since the 
time of the injury.    

In August 2009, W.M., a fellow service member, submitted a 
statement on behalf of the Veteran.  In his statement, W.M. 
reported that he served with the Veteran in the 724th 
Battalion, and that the Veteran's injury occurred in November 
1957; specifically, they were both on a helicopter which was 
70 or 80 feet in the air, when the helicopter malfunctioned 
and crashed.  W.M. reported that the Veteran was injured and 
went to sick bay; however, there were no doctors or hospitals 
where they were located.  

In February 2010, the Veteran testified before the Board 
regarding his in-service injury and current back condition.  
At the time, the Veteran indicated that he was injured in a 
helicopter crash in 1957, in Korea, and that he was given x-
rays in New York for his back.  He further indicated the he 
first sought treatment six or seven years after separation 
from service.  The Veteran reported that he sought treatment 
at VA Stoneybrook, from 1988 to 1990, where he was provided 
steroids for his condition.  The Veteran further testified 
that he received Social Security benefits due to his age.    

Analysis
 
The Board finds that the preponderance of the evidence is 
against the claim for service connection for a collapsed 
vertebra.  The Veteran's service treatment records confirm 
that he injured his low back in service.  He has also 
complained of back pain since service and has been diagnosed 
with degenerative disc disease of the thoracic spine and a 
compression fracture of T-11.  However, there is no competent 
medical evidence which relates the currently diagnosed back 
condition to service.  The July 1959 service treatment 
records show that the Veteran was treated for a lumbar 
strain, not a thoracic strain, and x-rays revealed no 
apparent abnormality.  The September 1959 separation physical 
examination did not include a diagnosis of a back disorder.  
Post-service private treatment records dated in November 1994 
to January 1995 show that the Veteran has a current diagnosis 
of degenerative joint disease of the thoracic spine with 
compression fracture of T-11, as a result of a November 1994 
motor vehicle accident.  The May 2006 VA examiner was 
requested to opine whether the Veteran's current back 
collapsed vertebra can be related to his military service; 
however, the examiner concluded that he was unable to do so.

In rendering an opinion as to the etiology of the Veteran's 
disability, the examiner stated that the Veteran's 1957 in-
service accident could have certainly caused his compression 
vertebral injuries, however, there is no data available of 
the prior x-rays the Veteran indicates were taken in Korea 
showing a vertebral compression fracture or evaluation 
studies from Long Island, New York.  Rather July 1959 service 
treatment records show a normal x-ray of the spine.  The 
examiner further opined that the only x-rays available that 
first show thoracic spine difficulty are dated in 1994 and 
1995.  The examiner noted that the time frame between the 
claimed in-service accident and the documented injury is 37 
years.  He further opined, that in the absence of further 
data, it is speculated that this could have been the result 
of the Veteran's 1957 injury, but it is speculative to say 
that this is the cause in the absence of other confirmation 
data, due to the 37 year hiatus since the time of the injury.  
That opinion amounts to non-evidence with regard to whether 
the Veteran's collapsed vertebra is due to his service.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (a medical 
opinion in which the medical professional does not opine on a 
specific question asked by VA is non-evidence as to that 
question).  

The non-evidence character of the examiner's opinion does not 
mean that the opinion is inadequate.  See Roberts v. West, 13 
Vet. App. 185, 189 (1999).  A medical opinion is adequate 
when it is based upon consideration of the Veteran's prior 
medical history and examination and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the examiner explained his reasoning for not rendering 
an opinion as to the etiology of the Veteran's back 
disability; there were no x-ray studies dating from service 
which documented thoracic spine difficulty and the first 
indication of thoracic spine difficulty was in 1994, 37 years 
after the in-service injury.  This explanation is rational 
and sufficient.  Service connection cannot be granted based 
on speculation.  38 C.F.R. § 3.102; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Nor is there any reason 
to obtain another opinion.  Given that the examiner explained 
that an opinion as to whether the Veteran's back disorder was 
due to service, without the necessary evidence from the time 
of service, would be speculative, another opinion that 
purported to answer the nexus question in that absence of 
such evidence would be speculative at best.  

Furthermore, on his initial VA Form 21-526 claim, as well as 
during the February 2010 hearing before the Board, the 
Veteran reported that he received treatment for his in-
service back injury in 1988, at a VA facility.  The Board 
notes that these records are unavailable, however, even if 
they were available, this treatment occurred approximately 28 
years after separation from service.  This lengthy period of 
time before the first post-service findings tends to weigh 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (A significant lapse in time between service and post- 
service medical treatment may be considered as part of the 
analysis of a service connection claim.)  Moreover, the 
evidence of record dated in November 1994 to January 1995 
shows that the Veteran has a current diagnosis of 
degenerative joint disease of the thoracic spine with 
compression fracture of T-11, as a result of a November 1994 
motor vehicle accident.  

Thus, without competent medical evidence linking the 
Veteran's current disability to his service, there is no 
basis for granting service connection.  While the Veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the aforementioned, the Board concludes that 
service connection for a back disorder be denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49 (1990).    

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In a June 2005 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, any medical 
evidence of current disabilities.          

The June 2006 statement of the case, April 2007 supplemental 
statement of the case, and October 2007 supplemental 
statement the case provided the appellant with the relevant 
regulations for his service connection claims, including 
those governing VA's notice and assistance duties, as well as 
an explanation of the reason for the denial of the claims.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran an 
examination, afforded the Veteran the opportunity to give 
testimony before the Board, and assisted the Veteran in 
obtaining evidence.  The RO also provided assistance to the 
Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  The Board acknowledges that the Veteran's post-
service VA outpatient treatment records are not on file.  In 
this regard, in March 2007, the RO made a formal finding of 
unavailability of treatment records from the Veterans Affairs 
Medical Center (VAMC) St. Louis, Missouri for the period of 
1960, and the VAMC Northport, New York for the period of 1989 
to 1990.

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.


ORDER

Service connection for a collapsed vertebra is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


